                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           DARREN HARRIS,
                                  11                                                    Case No. 17-05689 EJD (PR)
                                                       Plaintiff,
                                  12                                                    ORDER OF TRANSER
Northern District of California
 United States District Court




                                  13             v.

                                  14
                                           JERRY BROWN, et al.,
                                  15
                                                      Defendants.
                                  16

                                  17

                                  18
                                              Plaintiff, who is currently being housed at the California State Prison in Lancaster
                                  19
                                       within Los Angeles County (“CSP-LAC”), filed a pro se civil rights complaint against the
                                  20
                                       prison officials at CSP-LAC challenging a Rules Violation Report.1 (Docket No. 8.)
                                  21
                                       Because the acts complained of occurred in Los Angeles County, which lies within the
                                  22
                                       venue of the Western Division for the Central District of California, see 28 U.S.C. § 84(c),
                                  23
                                       venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).
                                  24

                                  25   1
                                         This action was opened by the receipt of a letter filed by Plaintiff on October 3, 2017.
                                  26   (Docket No. 1.) In response to a Clerk’s notice regarding the failure to file a proper
                                       complaint, Plaintiff filed a complaint on December 5, 2017. (Docket No. 8.)
                                  27   Nevertheless, the matter still could not proceed because Plaintiff’s In Forma Pauperis
                                       (“IFP”) Application continued to be deficient. (See Docket Nos. 10, 13, 15.) Plaintiff
                                  28   finally filed a complete IFP application on May 7, 2018. (Docket No. 17.)
                                   1   Accordingly, this case is TRANSFERRED to the United States District Court for the
                                   2   Central District of California. See 28 U.S.C. § 1406(a).
                                   3            The Clerk shall terminate all pending motions and transfer the entire file to the
                                   4   Western Division for the Central District of California.
                                   5            IT IS SO ORDERED.
                                   6   Dated: _____________________
                                               12/11/2018                                  ________________________
                                                                                           EDWARD J. DAVILA
                                   7
                                                                                           United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Transfer
                                       PRO-SE\EJD\CR.17\05689Harris_transfer (CD)

                                  26

                                  27

                                  28                                                   2
